TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                     NO. 03-04-00502-CV



                  Stanley Ronald Dubiel and Connie E. Dubiel, Appellants

                                               v.

                          Wells Fargo Bank Texas, N.A., Appellee




     FROM THE DISTRICT COURT OF TRAVIS COUNTY, 53RD JUDICIAL DISTRICT
         NO. GN102766, HONORABLE PATRICK O. KEEL, JUDGE PRESIDING



                           MEMORANDUM OPINION


              Appellants have filed a motion and an amended motion to dismiss their appeal, stating

they have settled their dispute with appellee. We dismiss the original motion, grant the amended

motion, and dismiss the appeal. See Tex. R. App. P. 42.1(a).




                                            __________________________________________

                                            David Puryear, Justice

Before Chief Justice Law, Justices B. A. Smith and Puryear

Dismissed on Appellants’ Motion

Filed: January 27, 2005